DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 34-38, 43-45 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1).				

Regarding claim 21, Leon teaches A sport helmet comprising: - a first surface and a second surface opposite one another; and - a lattice formed of flexible material, configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact, and occupying at least a majority of a cross-sectional dimension of the sport helmet from the first surface of the sport helmet to the second surface of the sport helmet.  See Leon [0092] Figure 7 item 8.  Figure 7 shows a first and second surface on either side of item 8.  [0092] states foam which is resilient which would allow the deformation and recovery as claimed.  As shown in Figure 7 it occupies the majority of the cross-sectional dimension of the sport helmet.

Regarding claims 22, 34-38, 43-45 and 55, Leon teaches:
22. (Previously presented) The sport helmet of claim 21, comprising a liner that comprises the lattice.  See Leon [0092] and Figure 7 noting item 8.  Foam is a lattice structure.
34. (Previously presented) The sport helmet of claim 21, comprising: a first layer adjacent to the lattice and constituting at least part of the first surface of the sport helmet; and a second layer adjacent to the lattice and constituting at least part of the second surface of the sport helmet.  See Figure 8 which shows two layers on either side of item 8.
35. (Previously presented) The sport helmet of claim 34, wherein the first layer is injection- molded.  The process of injection molding does not change the product.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
36. (Previously presented) The sport helmet of claim 35, wherein the second layer comprises textile material.  Leon teaches a textile material used in a layer of a sporting helmet and that a first layer is different material than that of a second layer.  (See [0084 and 0088])  
37. (Previously presented) The sport helmet of claim 34, wherein a material of the first layer and a material of the second layer are different.  Leon teaches a textile material used in a layer of a sporting helmet and that a first layer is different material than that of a second layer.  (See [0084 and 0088])  
38. (Previously presented) The sport helmet of claim 21, wherein the lattice is curved.  See Figure 8 which shows the foam lattice in a curved configuration.
43.    (Previously presented) The sport helmet of claim 21, wherein the lattice is optically formed.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
44.    (Previously presented) The sport helmet of claim 43, wherein the lattice is optically formed by collimated light beams.  43.    (Previously presented) The sport helmet of claim 21, wherein the lattice is optically formed.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
45.    (Previously presented) The sport helmet of claim 43, wherein the lattice is optically formed by ultraviolet light.  43.    (Previously presented) The sport helmet of claim 21, wherein the lattice is optically formed.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
55.    (New) The sport helmet of claim 21, wherein the lattice is configured to be compressed to half of a volume of the lattice and recover the volume of the lattice.  See [0092] which speaks of the foam compressing and recovering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 26, 39-42, 49, 50-54, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of Burns (US 4,124,208 A).

Regarding claim 49, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the outer shell on the outside of item 8.
-    a liner disposed within the outer shell and comprising a lattice;  See Figure 7 noting item 8.
wherein the lattice is formed of flexible material, is configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact, and occupies at least a majority of a dimension from an exterior surface of the outer shell to an interior surface of the liner See Leon Figure 7 noting item 8.  See [0092] which states the foam with compression and extension; 
Burns teaches the lattice comprises elongate structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are three-dimensionally spaced apart from one another.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.

Regarding claim 50, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the outer shell near item 8.
-    a liner disposed within the outer shell and comprising a lattice; See Figure 7 noting item 8.
wherein the lattice is curved is formed of flexible material and configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact; See Figure 7 noting item 8 which shows the curved structure of the foam 8.  See [0092] which speaks of the collapse and recovery of the foam material.
Burns teaches the lattice comprises elongate structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are three-dimensionally spaced apart from one another. See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.

Regarding claim 57, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the shell on the exterior to item 8.
-    a liner disposed within the outer shell and comprising a lattice;  See Figure 7 noting item 8.
wherein: the lattice is formed of flexible material and is configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact;  See Figure 7 noting item 8.  
Burns teaches the lattice comprises elongate structural members intersecting one another at nodes; respective ones of the nodes of the lattice are three-dimensionally spaced apart from one another; and the elongate structural members of the lattice are created and polymerized separately from one another.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)


	Regarding claim 26, Burns teaches the lattice comprises elongate members that intersect one another at nodes; and respective ones of the elongate members of the lattice vary in orientation.  See Figure 2 noting items 16 and 20 which are two different honeycomb structures.  The structural members of the honey comb lattice intersect at nods and the two different structures 16 and 20 vary in orientation.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.
	39.    (Previously presented) The sport helmet of claim 21, comprising filling material that fills at least part of hollow space of the lattice.  See Col. 2, Ln 40-53.
40.    (Previously presented) The sport helmet of claim 39, wherein the filling material comprises foam.  See Col. 2, Ln 40-53.
wherein the filling material comprises elastomeric material.  See Col. 2, Ln 40-53.  Expandable foam is considered to be an elastomeric material.  Common expandable foams are made from polyurethane foam which is an elastomeric material.
42.    (Previously presented) The sport helmet of claim 39, wherein the filling material is configured to dampen vibrations.  See Col. 2, Ln 40-53.  Faom is considered to dampen vibrations.
51.    (New) The sport helmet of claim 21, wherein: the lattice comprises elongate structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are three-dimensionally spaced apart from one another.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.
52.    (New) The sport helmet of claim 21, wherein the lattice comprises elongate structural members intersecting one another at nodes and extending in at least three different directions. See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  As shown in Figure 2 the elongate structures expand 2 dimensionally across the hockey blade and include a thickness which is a third dimension.
wherein the lattice comprises elongate structural members intersecting one another at nodes and extending in at least five different directions.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  As shown in Figure 2 there two different honey comb structures of which the summation of the different elongate members would result in them extending in more than five different directions.
54.    (New) The sport helmet of claim 21, wherein the lattice comprises elongate structural members intersecting one another at nodes and extending in a multitude of different directions.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  As shown in Figure 2 there two different honey comb structures of which the summation of the different elongate members would result in them extending in a multitude of different directions.
56.    (New) The sport helmet of claim 51, wherein the elongate structural members of the lattice are created and polymerized separately from one another.  Figure 2 items 16 and 20 shows lattice structures with elongate member.  As there are two different structures the examiner considers them to be created separately from one another.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
With regards to claims 36, 39-42, 51-54 and 56.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of March, II (US 5,661,854 A).

Regarding claim 23, see March II 3:35-65 which speaks of varying density for energy absorption.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bottlang with the teaching of March II to vary or control the amount of energy absorption in the helmet.  (See 3:35-65)



Claims 27-33 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of Gans (US 6,918,847 B2).

	Regarding claims 27-33 and 46-48, Gans teaches foam which is a lattice structure which includes structural members that intersect one another at intersections.  See 3:20-65.  Gans teaches different zones or levels of the foam which can vary in density.  The stiffness, resistance to compression and openness of the foam is a function of the density of the foam lattice.  As such a higher density foam will be less open and have a higher stiffness and resistance to compression than a less dense foam.  The Gans reference teaches multiple levels or zones of the foam (See Figure 1 and 3:20-65) wherein the inclusion of more than the zones or levels shown would be a mere matter of duplication of parts.  Reference In Re Harza where it was held that the 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.  Reference the new grounds of rejection supra for as to how the examiner views the newly amended claim limitations are being met by the cited art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711